Citation Nr: 1036327	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision rendered by the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO found that new and 
material evidence had not been received to reopen the previously 
denied claim.  

The Veteran was scheduled to testify before a Veterans Law Judge 
at a hearing at the RO.  In July 2007, however, he withdrew his 
hearing request.  

The Board has recharacterized the issue on appeal in accordance 
with the Court's guidance in Clemons v. Shinseki.  In Clemons, 
the Court held that when a claimant claims PTSD without more, it 
cannot be considered a claim limited only to that diagnosis, but 
rather must be considered a claim for any mental disability that 
may reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that VA 
obtains in support of the claim.  The Court found that such an 
appellant did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Thus, in accordance with Clemons, VA must consider whether the 
Veteran has any psychiatric disability, including PTSD, that is 
etiologically related to his military service.  The medical 
evidence of record shows that the Veteran has diagnoses of PTSD, 
a depressive disorder, and a panic disorder.  Thus, the Board has 
recharacterized the issue on appeal as shown on the title page 
above.  

The Court has also held that before the Board may address a 
matter that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the need 
to submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In this case, the RO has not 
considered whether the Veteran's diagnosed depressive disorder 
and panic disorder are service related.  There is no prejudice, 
however, as the Board herein is reopening the claim and remanding 
the matter for additional development.  

In the decision herein, the Board is reopening the claim for 
service connection but finds that additional development is 
required prior to adjudication on the merits.  Thus, the issue of 
service connection for an acquired psychiatric disorder, to 
include PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A February 1989 decision that denied service connection for 
PTSD is final based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  

2.  The evidence received since the February 1989 decision that 
denied service connection for PTSD is new and material, relates 
to an unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the February 1989 RO rating decision is 
new and material; the claim of service connection for an acquired 
psychiatric disorder to include PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Typically, the Board must make an initial determination as to 
whether VA's duties under the Veterans Claims Assistance Act of 
2000 have been satisfied.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision, the Board reopens the Veteran's claim of 
service connection for an acquired psychiatric disorder to 
include PTSD and remands the claim for further development.  
Thus, no discussion of VA's duties to notify and assist is 
required.  

II.  Analysis

By way of history, in March 1988, the Veteran filed a claim 
seeking service connection for PTSD.  In statements of record, 
the Veteran alleges that PTSD is due to stressful incidents that 
occurred during active duty service.  Specifically, in a 
statement submitted in June 1988, he alleged several stressors, 
included feeling under stress while serving on guard duty, being 
involved in an automobile accident, and feeling guilt upon 
learning about fellow soldiers being shot down in Cambodia.  

In denying the claim in February 1989, the RO noted that the 
Veteran's service treatment records showed no evidence of 
treatment for a nervous condition.  It also noted that the VA 
treatment records included evidence that any current psychiatric 
disorder was due to a domestic situation, and was not of a 
service origin.  There was no evidence of a current diagnosis of 
PTSD.  The Veteran did not appeal that determination, and 
therefore it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.1103.  

In February 2005, the Veteran filed a claim again seeking service 
connection for PTSD.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

Here, the unestablished facts necessary to substantiate the claim 
would current evidence of PTSD, or any other psychiatric 
disorder, that is related to active duty service, a military-
induced stressor, or combat operations.  

Since the last final denial of the claim, the Veteran has 
submitted numerous VA treatment records.  He has also submitted 
additional statements concerning stressful experiences during 
service that he believes caused a current psychiatric disability.  

First, the record includes evidence that the Veteran has a 
current diagnosis of PTSD and other acquired psychiatric 
disorders.  For example, a May 2005 VA outpatient treatment 
records notes a diagnosis of depressive disorder, PTSD, and a 
panic disorder.  

Before discussing the recently submitted evidence, it is 
important to be mindful of the criteria for service connection, 
to include the recently amended criteria for service connection 
for PTSD.  

In this respect, service connection for PTSD requires: (1) 
medical evidence establishing a diagnosis of the disorder; (2) 
credible supporting evidence that the claimed in-service stressor 
occurred; and (3) a link established by medical evidence, between 
current symptoms and an in-service stressor.  38 C.F.R. § 
3.304(f).  The PTSD diagnosis must be made in accordance with the 
criteria of Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required- provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the 
veteran's lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates his testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Recent regulatory amendments changed the evidentiary standards 
regarding stressors based on a veteran's fear of hostile military 
or terrorist activity.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected 
by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are 
applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 
(stating that the amendments are applicable to appeals currently 
before the Board that have not yet been decided).  

Under the recent amendments, lay evidence may establish an 
alleged stressor where:  1) the stressor is related to the 
Veteran's fear of hostile military or terrorist activity; 2) a VA 
psychiatrist, VA psychologist, or VA-contracted psychiatrist or 
psychologist, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor; 3) the stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service; and 4) there is no clear and convincing evidence to the 
contrary.  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg.  39,843, 39,852.  Fear of hostile military 
or terrorist activity occurs where a veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.

Here, evidence submitted since the last final denial includes VA 
outpatient treatment records and additional lay statements 
describing stressful experiences during service.  The VA 
outpatient treatment records include diagnoses of mental 
disorders, but it is unclear if they are due to service or have 
post-service origins.  

For example, a June 2004 record indicates that the Veteran was 
working as a truck driver and was recently involved in an 
accident where he was exposed to a chemical spill.  The report 
indicates that since the accident he was jittery and could not 
sleep.  The pertinent diagnosis was acute stress disorder.  The 
report also notes that the Veteran reported a history of PTSD 
symptoms since service.  

Similarly, during VA treatment in December 2004 and May 2005, the 
Veteran reported a long history of PTSD and anxiety and was once 
treated at a Vet Center.  He reported that he had been relatively 
stable until a recent trucking accident involving a chemical 
spill.  

The last prior final denial of the claim was predicated on the 
fact that the Veteran did not have a diagnosis of PTSD.  There is 
now evidence of a diagnosis of PTSD as well as diagnoses of other 
psychiatric disorders.  In addition, based on the history 
described by the Veteran in the current records, PTSD has been 
long-standing and related to events that occurred during active 
duty service.  This current evidence is both new and material.  

Similarly, the Veteran has presented further details regarding 
stressful experiences in service.  Presuming the credibility of 
those statements, the evidence warrants reopening the claim.  

Based on such, the Board finds that new and material evidence has 
been received.  Accordingly, the claim is reopened.  

ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The appeal is 
granted to this extent only.


REMAND

While the Board is reopening the claim for service connection for 
an acquired psychiatric disorder to include PTSD, further 
development must take place prior to reaching a decision on the 
merits of the claim.  In McLendon v. Nicholson the Court held 
that the Secretary must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon v. Nicholson, 20 
Vet. App. 79, at 83 (2006).

As stated above, there is evidence of a current disability 
manifested by PTSD and other psychiatric disorders, however, the 
Veteran has never been afforded a VA examination and there is 
insufficient competent medical evidence on file to establish a 
nexus the Veteran's disability and service.  As such, the matter 
must be remanded for a VA examination and opinion.  38 C.F.R. § 
3.159.  Since the claims file is being returned, it should be 
updated to include VA treatment records compiled since the most 
recent Statement of the Case.  See 38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, these matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

Finally, the Board notes that while these matters are being 
remanded for additional medical opinion, the Veteran is reminded 
that it remains his responsibility to submit evidence to support 
his claim.  38 U.S.C.A. § 5107(a).  

Accordingly, the case is REMANDED for the following action:

1.	Request any VA outpatient treatment records 
from August 2005 to present from the 
Cincinnati, Ohio VA medical center.  If records 
are unavailable, the Veteran should be notified 
of such fact.  

2.	Schedule the Veteran for a VA psychiatric 
examination.  Following a review of this remand 
directive and the Veteran's claims file, and 
following a mental status examination, the 
examiner should render an opinion as to whether 
it is at least as likely as not (i.e. a 50 
percent probability or better) that PTSD or any 
acquired psychiatric disorder was incurred or 
aggravated as a result of the Veteran's active 
military service.  

With respect to PTSD, the examiner should 
further comment as to the likelihood that the 
Veteran's PTSD symptoms are (1) related to a 
claimed in-service stressor; (2) whether the 
PTSD stressor(s) identified are related to the 
Veteran's fear of hostile military or terrorist 
activity and (3) whether such stressor(s) 
is/are adequate to support a diagnosis of PTSD.  

The examiner should not invoke the phrase 
"without resort to mere speculation" without 
first explaining the basis for such an opinion.  

3.	After the development requested has been 
completed, the RO/AMC must review the 
examination report to ensure that it is in 
complete compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.  

4.	After completing the requested actions and any 
additional notification and/or development 
action deemed warranted, the RO/AMC must 
readjudicate the claim of service connection 
for an acquired psychiatric disorder to include 
PTSD.  Consideration of the claim should be 
based on the revised regulations governing 
the adjudication of claims for PTSD.  If 
the benefit sought on appeal remains denied, 
the RO must furnish to the Veteran and his 
representative a supplemental statement of the 
case and afford them an opportunity to respond.  
Thereafter, the appeal must be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


